FINANCIAL STATEMENTS AND INDEPENDENT AUDITOR'S REPORT SENECA FALLS EAST APARTMENTS COMPANY II, L.P. RD PROJECT NO. 37-050-161505050 DECEMBER 31, 2007 SENECA FALLS EAST APARTMENTS COMPANY II, L.P. RD PROJECT NO. 37-050-161505050 TABLE OF CONTENTS PAGE INDEPENDENT AUDITOR'S REPORT 3 FINANCIAL STATEMENTS: BALANCE SHEET 4 STATEMENT OF OPERATIONS 6 STATEMENT OF CHANGES IN PARTNERS' CAPITAL 7 STATEMENT OF CASH FLOWS 8 NOTES TO FINANCIAL STATEMENTS 9 SUPPLEMENTAL INFORMATION: INDEPENDENT AUDITOR'S REPORT ON INFORMATION ACCOMPANYING THE BASIC FINANCIAL STATEMENTS 16 SUPPLEMENTAL INFORMATION - SCHEDULE OF EXPENSES 17 INDEPENDENT AUDITOR'S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING AND ON COMPLIANCE AND OTHER MATTERS BASED ON AN AUDIT OF FINANCIAL STATEMENTS PERFORMED IN ACCORDANCE WITH GOVERNMENTAL AUDITING STANDARDS 19 PAILET MEUNIER AND LEBLANC, L.L.P. Certified Public Accountants Management Consultants REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners Seneca Falls East Apartments Company II, L.P. We have audited the accompanying balance sheet of Seneca Falls East Apartments Company II, L.P., as of December 31, 2007 and the related statements of operations, changes in partners' capital and cash flows for the year then ended. These financial statements are the responsibility of the partnership's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the Standards of the Public Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The partnership has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the partnership's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Seneca Falls East Apartments Company II, L.P. as of December 31, 2007 and the results of its operations, changes in partners' capital and cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/ PAILET MEUNIER AND LEBLANC, L.L.P. Metairie, Louisiana March 1, 2008 3421 N. Causeway Blvd., Suite 701. Metairie, LA 70002 Telephone (504) 837-0770. Fax (504) 837-7102 Member of IGAF Worldwide - Member Firms in Principal Cities . PCAOB - Public Company Accounting Oversight Board AICPA Centers . Center for Public Company Audit Firms (SEC) Governmental Audit Quality Center . Private Companies Practice Section (PCPS) 3 SENECA FALLS EAST APARTMENTS COMPANY II, L.P. RD PROJECT NO. 37-050-161505050 BALANCE SHEET DECEMBER 31, 2007 ASSETS Current Assets Cash - Operating $ Rent receivable Miscellaneous receivables Prepaid expenses Total Current Assets Restricted Deposits and Funded Reserves Tenants' security deposits Replacement reserve Taxes and insurance escrow Total Restricted Deposits and Funded Reserves Property and Equipment Land Buildings Equipment Building - Rehab Carpeting and appliances Carpeting and appliances - Rehab Roads / walks and landscaping - Rehab Less: Accumulated depreciation ) Property and Equipment - Net Total Assets $ See accompanying notes to financial statements. 4 SENECA FALLS EAST APARTMENTS COMPANY II, L.P. RD PROJECT NO. 37-050-161505050 BALANCE SHEET DECEMBER 31, 2007 LIABILITIES AND PARTNERS' CAPITAL Current Liabilities Accounts payable $ Deferred rent Developers' fee payable Current portion of long-term debt Total Liabilities Tenants' Security Deposits Long-Term Liabilities Mortgage payable Less: current portion ) Total Long-Term Liabilities Total Liabilities Partners' Capital Total Liabilities and Partners' Capital $ See accompanying notes to financial statements. 5 SENECA FALLS EAST APARTMENTS COMPANY II, L.P. RD PROJECT NO. 37-050-161505050 STATEMENT OF OPERATIONS DECEMBER 31, 2007 Revenue Rental revenue $ Other revenue Total Revenue Operating expenses Operating and maintenance Utilities Tax and insurance Management fee General and administrative Total Operating expenses Operating Income Other Expenses Interest income Interest expense ) Depreciation expense ) Net Other Expenses ) Net Income (Loss) $ ) See accompanying notes to financial statements. 6 SENECA FALLS EAST APARTMENTS COMPANY II, L.P. RD PROJECT NO. 37-050-161505050 STATEMENT OF CHANGES IN PARTNERS' CAPITAL DECEMBER 31, 2007 Total Partners' Capital Balance - January 1, 2007 $ Net Income (Loss) ) Balance - December 31, 2007 $ See accompanying notes to financial statements. 7 SENECA FALLS EAST APARTMENTS COMPANY II, L.P. RD PROJECT NO. 37-050-161505050 STATEMENT OF CASH FLOWS DECEMBER 31, 2007 Cash flows from operating activities: Net Income $ ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation (Increase) decrease in accounts receivable ) (Increase) decrease in miscellaneous receivable ) (Increase) decrease in prepaid expenses ) Increase (decrease) in accounts payable ) Increase (decrease) in deferred rent Total adjustments Net cash provided (used) by operating activities (Deposit) withdrawal replacement reserve ) (Deposit) withdrawal tax and insurance escrow Purchases of property and equipment ) Net cash provided (used) by investing activities ) Cash flows from financing activities: Principal payments on long-term debt ) Net cash provided (used) by financing activities ) Net increase (decrease) in cash and equivalents Cash and equivalents, beginning of year Cash and equivalents, end of year $ Supplemental disclosures of cash flow information: Cash paid during the year for: Interest Expense $ See accompanying notes to financial statements. 8 9 SENECA FALLS EAST APARTMENTS COMPANY II, L.P. RD PROJECT NO. 37-050-161505050 NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2007 NOTE A - NATURE OF OPERATIONS Seneca Falls East Apartments Company II, L.P. was formed as a Limited Partnership in November 1997 to purchase, renovate and operate Senaca Falls East Apartments, a low and moderate income housing project in Seneca Falls, New York. The apartments (32 units) were available for lease in November 1997. NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of accounting The Partnership prepares its financial statements on the accrual basis of accounting consistent with accounting principles generally accepted in the United States of America. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results may differ from those estimates. Receivables The Partnership considers receivables to be fully collectible; accordingly, no allowance for doubtful accounts is required. If accounts become uncollectible, they will be charged to operations when that determination is made. Property and Equipment Depreciation of the buildings is provided by the straight-line method over an estimated useful life of 40 years. Depreciation of the equipment and fixtures is provided for by the double declining balance method over the estimated useful lives of 5 to 7 years. Depreciation expense for the year ended December 31, 2007 was $35,107. Rental Income Rental income is recognized as rentals become due. Rental payments received in advance are deferred until earned. All leases between the Partnership and the tenants of the property are operating leases. 9 SENECA FALLS EAST APARTMENTS COMPANY II, L.P. RD PROJECT NO. 37-050-161505050 NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2007 NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Income Taxes Since a partnership is not subject to income taxes, no provision for income taxes has been made in the accompanying financial statements. The taxable income or loss of the Partnership, however, is includable in the individual income tax returns of its respective partners. Advertising Costs Advertising costs, except for costs associated with direct-response advertising, are charged to operations when incurred. The costs of direct-response advertising are capitalized and amortized over the period during which future benefits are expected to be received. NOTE C - RESTRICTED DEPOSITS AND FUNDED RESERVES Tenant security deposits are held in a separate bank account in the name of the project. Interest earned on such deposits is credited to the individual tenants. Restricted deposits and funded reserves are cash deposits, which have been placed into escrow accounts, and these deposits are not available for general business purposes. All cash deposits are maintained in several banks located in New York State, which do not exceed and are insured by the Federal Deposit Insurance Corporation limits of $100,000. NOTE D - ACCOUNTS RECEIVABLE Accounts receivable at December 31, 2007 consists of the following: Rent receivable $ Miscellaneous receivable Total Accounts receivable $ 10 SENECA FALLS EAST APARTMENTS COMPANY II, L.P. RD PROJECT NO. 37-050-161505050 NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2007 NOTE E - ACCOUNTS PAYABLE Accounts payable at December 31, 2007 consists of the following: Grounds maintenance $ Maintenance and repairs supplies Total Accounts Payable $ NOTE F - MORTGAGES PAYABLE The mortgage with Rural Development (RD) was restructured on April 29, 2002 and matures on April 29, 2028. It bears an annual interest rate of 6.75%. The mortgage is payable in principal and interest installments of $2,096 of which the Project pays $763 and Rural Development subsidizes the remaining $1,333. The mortgage is collateralized by the property and equipment. In addition to the above mortgage, the Project received a subsequent loan from Rural Development on April 29, 1999, which was used to pay for the renovation of the project. The total amount of the loan is $535,821. On December 31, 1998, $489,267 was advanced with the remaining $46,554 being advanced in January 1999 (when amortization of the loan began). The loan matures on April 29, 2028, and is payable in principal and interest installments of $3,127 of which the Project pays $1,147 and Rural Development subsidizes the remaining $1,980. The mortgage is collateralized by the property and equipment. Minimum principal payments of the mortgage are payable as follows: Year ending December 31, Original Second Mortgage Mortgage $ $ Thereafter $ $ Under the agreements with Rural Development, the Partnership is required to make monthly escrow deposits for taxes, insurance and a reserve for the replacement of project assets, and is subject to restrictions as to operating policies, rental charges, operating expenditures and distributions to partners. 11 SENECA FALLS EAST APARTMENTS COMPANY II, L.P. RD PROJECT NO. 37-050-161505050 NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2007 NOTE G - PARTNERS' CAPITAL The Partners of Seneca Falls East Apartments Company II, L.P. and percentages of participation in profits and losses are as follows: David R. Bacon General Partner 0.005 % Frank Salvatore, Jr. General Partner 0.005 % WNC Housing Tax Credit Fund IV, L.P. Limited Partner 99.980 % WNC Housing, L.P. Special Limited Partner 0.010 % Distributions to the partners in any one fiscal year are limited by Rural Development to $9,730, which is 8.0% of the initial equipment investment of $121,625. Distributions refer to any withdrawals of cash or other assets of the project. If there is insufficient cash flow to allow a partner distribution in any particular year, that distribution can be made up only in the next year. Return to Owner In accordance with the Loan Agreement, the annual return to owner is as follows: Maximum Return to Owner $ Budgeted Return to Owner $
